Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Juan Tejada-Revulcaba appeals the district court’s order denying his Motion for Declaratory Relief or Alternatively Immigration Departure, During the pendency of this appeal, Tejada-Revulcaba was released from imprisonment. Upon review, we conclude that his arguments challenging the district court’s denial of his motion are now moot. See Friedman’s, Inc. v. Dunlap, 290 F.3d 191, 197 (4th Cir. 2002) (“[WJhether we are presented with a live case or controversy is a question we may raise sua sponte since mootness goes to the heart of the Article III jurisdiction of the courts.” (internal quotation marks omitted)).
Accordingly, we dismiss the appeal as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED